Citation Nr: 0638453	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's application to reopen his claim of entitlement 
to service connection for a chronic low back disability for 
failure to submit new and material evidence.


FINDINGS OF FACT

1.  In a rating decision dated in March 1993, entitlement to 
service connection for a chronic low back disability was 
denied.  The veteran was notified of this decision and he did 
not perfect an appeal.

2.  The additional evidence submitted subsequent to the March 
1993 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic low back 
disability.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a chronic 
low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the Court issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006). In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court noted 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a November 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
would constitute new and material evidence.  The Board notes 
that the notice provided does not address the underlying 
service connection elements, but does describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

 The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2005 statement of the case 
and a May 2006 supplemental statement of the case.  These 
documents provided him with notice of the law and governing 
regulations (including regulations regarding service 
connection), as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  

The Board finds any deficiency with respect to the notice 
letter to be harmless error, particularly in light of the 
veteran's hearing testimony to the effect that "Everything 
is already in my file....," and in light of the fact that he 
was informed of the necessity to submit evidence showing that 
he incurred a back disability during service.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, a lay statement, and his testimony.  Although the 
veteran contends that some of his service medical records are 
missing, multiple attempts to obtain additional service 
medical records have been unsuccessful.  At his hearing, the 
veteran stated that he intended to submit additional 
pertinent evidence, but he did not do so.

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background & Analysis

The history of the veteran's claim shows that the veteran 
served on active duty in the United States Navy from August 
1955 to December 1958, after which he was honorably 
discharged.  In September 1992, he filed his original claim 
for VA compensation for a chronic low back disability.  The 
veteran states that while serving aboard the aircraft carrier 
U.S.S. Essex, he sustained a low back injury when the vessel 
made a sharp maneuver, causing him to fall down a ladder as 
he was moving from one deck to another.  Pursuant to his 
claim, VA reviewed the veteran's service medical records, 
which show normal findings with respect to his spine and 
musculoskeletal system on enlistment examination in August 
1955 and separation examination in December 1958, and no 
treatment for any back injury or complaints of back pain 
during active duty.  Other medical evidence reviewed in 
conjunction with the veteran's original claim included 
private medical reports from his chiropractor and physician, 
which show treatment for low back complaints associated with 
diagnoses of chronic lumbosacral sprain, L5-S1 intervertebral 
disc syndrome, degenerative disc disease, sciatic neuralgia, 
hypertrophic spondyloarthrosis, and lumbar spondylosis.  The 
private medical reports show that the veteran related a 
history of sustaining a low back injury during naval service 
and also of being involved in a motor vehicle accident in 
1967, but did not show that any physician presented an 
objective medical opinion linking the veteran's low back 
disability to his period of active service.

Based on a review of the foregoing evidence, the RO denied 
the veteran's claim for service connection for a chronic low 
back disability in a March 1993 rating decision.  The veteran 
was sent notice of the denial and his appellate rights and, 
although he submitted a notice of disagreement with the 
denial and was furnished with a Statement of the Case, a 
timely substantive appeal was never filed to perfect his 
appeal.

Over 10 years after the March 1993 RO denial of his original 
claim of service connection for a chronic low back 
disability, the veteran submitted an application to reopen 
this previously denied claim.  The application was received 
by VA in September 2004.  

Evidence that was obtained in conjunction with the veteran's 
application to reopen his claims included duplicates of the 
private medical records dated from 1992 showing treatment for 
his low back disability; a May 2004 witness statement from 
the veteran's former shipmate, Mr. R.W., who reported that 
the veteran served as a photographer who recorded images of 
aircraft landings aboard the U.S.S. Essex, but did not 
otherwise mention the veteran's alleged shipboard low back 
injury; VA medical records dated 2004 - 2005 showing 
diagnoses and treatment for a chronic lumbosacral disability, 
which the veteran related to a low back injury in active 
naval service, but otherwise containing no objective medical 
opinion specifically linking this low back disability to 
active duty; and numerous written statements and the 
transcript of veteran's June 2006 hearing before the Board, 
in which he restated his previously considered allegation 
that he injured his low back while serving aboard the U.S.S. 
Essex during active duty.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran's prior claim for service connection for a low 
back disability was previously denied by the RO in a March 
1993 decision.  The veteran did not perfect an appeal of this 
decision, and the decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
2002).  The regulation defining new and material evidence, 
found at 38 C.F.R. § 3.156(a) was revised and applies only to 
a claim to reopen a finally decided claim that, as is the 
case in the present situation, was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c) (2006).  

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).

The Board has reviewed the evidence submitted since the prior 
March 1993 RO decision, and finds that it does not meet the 
criteria for new and material evidence for purposes of 
establishing a basis to reopen the veteran's previously 
denied claim of entitlement to service connection for a low 
back disability.  The private medical records of 1992 and the 
veteran's written statements and hearing testimony are 
essentially duplicative of prior evidence and contentions 
that have already been considered on their merits by VA in 
conjunction with his original claim for VA compensation for 
his low back disability.  The VA medical records of 2004 - 
2005 are new, but are material, as they do not contain any 
objective medical opinion linking the veteran's current low 
back diagnoses to his period of military service.  The May 
2004 lay witness statement of the veteran's former shipmate, 
Mr. R.W., is new but not material, as it makes no mention 
whatsoever of the veteran's alleged history of a low back 
injury in service and thus neither confirms nor corroborates 
the account.

In summary, the Board finds that the additional evidence 
received since the prior final denial is not new and material 
and is either cumulative of evidence already of record or 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Accordingly, a basis to reopen the 
claim of service connection for a chronic low back disability 
has not been presented.  The veteran's appeal is therefore 
denied and the claim will not be reopened for a de novo 
review on the merits.


ORDER

As new and material evidence has not been submitted with 
respect to the previously denied claim of service connection 
for a chronic low back disability, the application to reopen 
this claim for a de novo review is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


